Citation Nr: 1516288	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-18 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted for the claimed disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disability, and, if so, whether service connection is warranted for the claimed disability, to include as secondary to PTSD.

3.  Entitlement to service connection for a seizure disorder, to include as secondary to PTSD.

4.  Entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney at Law


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This case has since been transferred to the Providence, Rhode Island VARO.  

The issues of entitlement to service connection for PTSD, entitlement to service connection for a back disability, entitlement to service connection a seizure disorder, entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2005 rating decision denied the Veteran's claim of entitlement to service connection for PTSD and a back disability; the Veteran did not initiate an appeal, and the decision became final.

2.  Evidence received since the March 2005 rating decision is new to the claims file, and relates to an unestablished fact necessary to substantiate the claim of whether the Veteran has a diagnosis of PTSD and a back disability.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision, denying the claim of entitlement to service connection for PTSD and a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been submitted for the claims of entitlement to service connection for PTSD and a back disability; the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the claim of whether new or material evidence has been received sufficient to reopen a claim of entitlement to service connection for PTSD and a back disability, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The RO denied service connection for PTSD and a back disability in a March 2005 rating decision.  The Veteran was notified the same month.  The Veteran did not initiate an appeal.  The Board concludes that the March 2005 rating decision is final.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining the materiality of evidence, "the Board is precluded from considering the credibility of the newly submitted evidence.  Rather, solely for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the U.S. Court of Appeals for Veterans' Claims explained that that 38 C.F.R. § 3.156(a) must be read as creating a low threshold and that it suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117-18.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD and a back disability was denied in a March 2005 rating decision for lack of a credible diagnosis of PTSD under the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, and lack of a diagnosis of a back disability.  To reopen, new and material evidence must be received showing a current diagnosis of PTSD and a back disability.

May 2005 VA treatment records show the Veteran complained of anxiety, and the clinician noted that after service, the Veteran had what was probably PTSD, nightmares, and sleep disturbance.  January 2006 VA treatment records show the Veteran underwent a psychological assessment, where the examiner noted the Veteran presented with residual features of PTSD, apparently associated with experiences during military service.  The Board finds that the evidence is both new and addresses the grounds of the prior final denial, raising a reasonable possibility of substantiating the claim.  The Board concludes that reopening of a claim for service connection for PTSD is warranted.  See 38 C.F.R. § 3.156(a).  

In August 2010, the Veteran received treatment from Cape Cod Hospital, where he underwent x-ray examination for his lumbar spine for complaints of low back pain.  The Veteran was diagnosed with multiple compression fractures, severe at L1, mild at L2 and L3 and moderate to severe at L5, but without subluxation.  The Board finds that the evidence is both new and addresses the grounds of the prior final denial, raising a reasonable possibility of substantiating the claim.  The Board concludes that reopening of the claim for service connection for a back disability is warranted.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for PTSD is reopened.

New and material evidence having been received; the claim of entitlement to service connection for a back disability is reopened.
REMAND

The Veteran claims entitlement to service connection for PTSD as a result of searching the Maryland woods for remnants of a military jet crash, witnessing his ship, the U.S.S. John F. Kennedy collide with a freighter, and witnessing fires aboard the same ship.  Remand is required to acquire a VA medical examination and opinion and verify the Veteran's claimed stressor.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2014).

In his January 2005 statement, the Veteran asserted that after returning home from service, he had trouble sleeping and felt constantly anxious.  He also noted nightmares of drowning.  The Veteran's VA treatment records show ongoing psychiatric treatment; December 2004 treatment records show a positive PTSD screen.  May 2005 VA treatment records show the Veteran complained of anxiety and the clinician noted that after service the Veteran had what was probably PTSD, nightmares, and sleep disturbance.  January 2006 VA treatment records show the Veteran underwent a psychological assessment, where the examiner noted the Veteran presented with residual features of PTSD, apparently associated with experiences during military service.

The Veteran's military personnel records reflect that he was assigned to the Patuxent River Naval Air Station in Maryland from March to June 1968, and to the U.S.S. John F. Kennedy from March 16, 1970 to May 1, 1971.

The Veteran has variously described 3 stressors.  First, he stated he searched the Maryland woods for aircraft parts and pilot body parts following a 1968 military jet crash.  See January 2005 stressor statement.  Second, he stated that in March 1971, he was aboard the U.S.S. John F. Kennedy, which was stationed in the Mediterranean Sea when it was involved in a nighttime collision of his ship and a Greek freighter.  See February 2011 stressor statement.  Third, he asserted that in April 1971, while the U.S.S. John F. Kennedy was still stationed in the Mediterranean Sea, there were numerous shipboard fires, including one which occurred about 3 weeks before his discharge from service.  See Id.

A December 1968 service treatment record lists "Anxiety reaction," and a prescription of 25 milligrams of Aventyl.

In July 2011, the Defense Personnel Records Information Retrieval System (DPRIS) provided a statement indicating that based on review of records, the U.S.S. John F. Kennedy departed the Mediterranean on February 18 and arrived in Norfolk, Virginia on March 1, 1971, where the ship remained until August 1971.  The report states there was no record of the fire incidents in April 1971, as described by the Veteran.

Included within the claims file is a document entitled Accidents aboard U.S.S. John F. Kennedy, which notes that on April 21, 1971, in the Virginia Capes Area, there was a fire of electrical origin and duration which occurred aboard the U.S.S. John F. Kennedy.

In a letter received in December 2013, the Veteran's fellow service member, J.W., stated that he remembered the collision aboard the U.S.S. John F. Kennedy during the 1970 to 1971 Mediterranean cruise.  He stated he could not remember the month this occurred.  Also in December 2013, a second letter was received from R.W., also a fellow service member of the Veteran.  R.W. stated that the summer of 1970, a Greek freighter collided with the U.S.S. John F. Kennedy around midnight.  R.W. stated there was not much damage to the starboard front missile sponsor.

In light of the foregoing, the Board finds that a VA examination should be issued concerning the Veteran's claim for service connection for PTSD.  The examiner should offer an opinion as to whether the Veteran meets the DSM-IV criteria for PTSD, and if so, whether that diagnosis is based on any of his in-service stressors.  All lay and medical evidence should be considered, to include any assertions of continuity of symptomatology that may be made by the Veteran.  Further, the AMC should seek verification of the military jet crash in Maryland, and the ship collision and deck fire for the entire period of the Veteran's tenure aboard the U.S.S. John F. Kennedy.

As noted on the cover page, the Veteran asserts he is entitled to: (1) service connection for a back disability, to include as secondary to his PTSD; (2) service connection for a seizure disorder, to include as secondary to PTSD; (3) a 10 percent rating based on multiple, noncompensable, service-connected disabilities; and (4) a TDIU.

Since service connection is not currently in effect for PTSD, service connection for a back disability or a seizure disorder cannot be established secondary to PTSD as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  However, a favorable decision on the claim for service connection for PTSD could change the outcome of the Veteran's claim for a back disability and a seizure disorder.  For this reason, the issue of entitlement to service connection for PTSD must be resolved prior to the resolution of the claims for entitlement to service connection for a back disability and a seizure disorder.

Likewise, entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities, and entitlement to a TDIU both require that the Veteran have a service-connected disability.  See 38 C.F.R. § 3.324; see Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Presently, the Veteran does not have any service-connected disabilities.  As such, a favorable decision on the issue of entitlement to service connection for PTSD could change the outcome of the claims for entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities, and entitlement to a TDIU.  Resolution of these issues requires the issue of service connection for PTSD be first adjudicated.
 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report. The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the Veteran's account of PTSD symptoms arising from his reported in-service stressors. 

a.  Determine whether the Veteran has a diagnosis of PTSD, providing a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

b.  If a diagnosis of PTSD is warranted, state whether it is at least as likely as not (50 percent or more probability) that diagnosis is related to the claimed in-service stressor.  

Specifically, the examiner is asked to address the Veteran's assertions that while he was in service, (1) there was a collision between the U.S.S. John F. Kennedy and a Greek freighter, (2) there were numerous fires aboard the U.S.S. John F. Kennedy, and (3) he searched the Maryland woods in 1968 for remnants of an military jet crash, including aircraft debris and human body parts.  The examiner is also asked to discuss the December 1968 service treatment record note indicating an anxiety reaction and prescription of 25 milligrams of Aventyl

2.  The AMC should request verification from DPRIS, 
U. S. Army and Joint Services Records Research Center, and National Archives and Records Administration of (1) a military jet crash in Maryland in 1968, (2) a collision sustained between the U.S.S. John F. Kennedy with a Greek freighter during the period of  March 16, 1970 to May 1, 1971, and (3) a fire aboard the U.S.S. John F. Kennedy between March 16, 1970 to May 1, 1971.

3.  Then, the AOJ should readjudicate the claim for entitlement to service connection for PTSD on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

4.  Thereafter, the claims of entitlement to service connection for a back disability, to include as secondary to his PTSD, entitlement to service connection for a seizure disorder, to include as secondary to PTSD, entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities, and entitlement to a TDIU should be readjudicated.  If the AMC determines service connection is warranted for PTSD, any necessary development, to include VA examinations, should be conducted prior to adjudication for the remaining claims.  If the aforementioned claims remain denied, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


